     Case 2:20-cv-01173-JAM-CKD Document 6 Filed 10/05/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEAN MARC VAN DEN HEUVEL,                         No. 2:20-cv-01173-JAM-CKD PS
12                      Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   EL DORADO COUNTY JUDICIAL
     COURT SEIZURES, et al.,
15
                        Defendants.
16

17          Plaintiff is proceeding in this action pro se. The court previously granted plaintiff’s

18   request to proceed in forma pauperis and dismissed plaintiff’s complaint with leave to amend.

19   (ECF No. 3.) Plaintiff subsequently filed an amended complaint.1 (ECF No. 4.)

20          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

21   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

22   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

23   § 1915(e)(2).

24          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

25   1
      Plaintiff filed a document entitled “INTENTIONAL DECEPTIONS BY THE ELDORADO
26   COUNTY DISTRICT ATTORNEYS OFFICE OF JUSTIFIED PROCECUTIONS OF A
     WRONGFUL INDIVIDUAL, BY FAILURES TO COMPLY TO THE MERRITS OF THE
27   UNITED STATES CONSTITUTIONS 2ND AMENDMENT RIGHTS, TO BEAR ARMS, FOR
     SIMPLE PROTECTIONS OF ONES SELF.” For purposes of these Findings and
28   Recommendations, this court will treat this document as plaintiff’s amended complaint.
                                                     1
     Case 2:20-cv-01173-JAM-CKD Document 6 Filed 10/05/20 Page 2 of 4

 1   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 2   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 3   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 4   490 U.S. at 327.

 5           In order to avoid dismissal for failure to state a claim a complaint must contain more than

 6   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 7   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 8   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 9   statements do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). Furthermore, a claim

10   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

11   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

12   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct.

13   at 1949. When considering whether a complaint states a claim upon which relief can be granted,

14   the court must accept the allegations as true, Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007),

15   and construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

16   U.S. 232, 236 (1974).

17           The court finds the allegations in plaintiff’s complaint so vague and conclusory that it fails

18   to state a claim for relief. From what the court can discern, it appears that plaintiff is asserting

19   that various actors, including the district attorney, officers, and the court itself, violated plaintiff’s

20   Second Amendment rights by seizing his firearms. (See ECF No. 4.) However, beyond
21   conclusory allegations, including allegations against some individuals who are not named as

22   defendants in this action, there is no factual assertion that would permit the court to draw any

23   inference that any defendant is liable. See Iqbal, 129 S. Ct. at 1949. For example, plaintiff

24   asserts that one defendant “ran and unethical process of deceptions [] with jury members,” that a

25   hearing was “manipulated” by the same individual, and that she “performed unethical 5th

26   amendment procedures” with a non-defendant.” (ECF No. 1 at 1-2.) Plaintiff also attaches a
27   complaint he filed in the Superior Court of California, El Dorado County, which appears to be

28   related to this action. (Id. at 4-6.) Ultimately, plaintiff’s complaint is so conclusory and difficult
                                                         2
     Case 2:20-cv-01173-JAM-CKD Document 6 Filed 10/05/20 Page 3 of 4

 1   to decipher that the court finds that plaintiff has failed to state a claim for which relief can be

 2   granted.

 3          Even if plaintiff included additional factual assertions in his complaint, it appears that he

 4   is suing immune defendants. Plaintiff’s assertions are mainly against the prosecuting attorney

 5   and the presiding judge (whom he identifies as the court). The United States Supreme Court has

 6   held that “in initiating a prosecution and in presenting the State’s case, the prosecutor is immune

 7   from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976).

 8   Such absolute immunity applies “even if it leaves ‘the genuinely wronged defendant without civil

 9   redress against a prosecutor whose malicious and dishonest action deprives him of liberty.’”

10   Ashelman, 793 F.2d at 1075 (quoting Imbler, 424 U.S. at 427). Regarding the court and the judge

11   that plaintiff names as defendants, while there are exemptions that are not applicable here,

12   “[j]udges are immune from damage actions for judicial acts taken within the jurisdiction of their

13   courts. . . . Judicial immunity applies ‘however erroneous the act may have been, and however

14   injurious in its consequences it may have proved to the plaintiff.’” Ashelman v. Pope, 793 F.2d

15   1072, 1075 (9th Cir. 1986) (quoting Cleavinger v. Saxner, 474 U.S. 193, 199–200 (1985)).

16   Accordingly, to the extent the court understands plaintiff’s complaint, it is asserting claims

17   against immune defendants, and is therefore subject to dismissal on that ground.

18          If the court finds that a complaint should be dismissed for failure to state a claim, the court

19   has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d 1122, 1126–

20   30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears possible that the
21   defects in the complaint could be corrected, especially if a plaintiff is pro se. Id. at 1130–31; see

22   also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given

23   leave to amend his or her complaint, and some notice of its deficiencies, unless it is absolutely

24   clear that the deficiencies of the complaint could not be cured by amendment.” (citing Noll v.

25   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987))). However, if, after careful consideration, it is

26   clear that a complaint cannot be cured by amendment, the court may dismiss without leave to
27   amend. Cato, 70 F.3d at 1105–06 (affirming dismissal and finding the plaintiff’s “theories of

28   liability either fall outside the limited waiver of sovereign immunity by the United States, or
                                                        3
     Case 2:20-cv-01173-JAM-CKD Document 6 Filed 10/05/20 Page 4 of 4

 1   otherwise are not within the jurisdiction of the federal courts”).

 2           The undersigned finds that, as set forth above, plaintiff has failed to state a claim for

 3   which relief can be granted. Plaintiff was previously provided an opportunity to amend his

 4   complaint. However, plaintiff’s amended complaint suffers from the same defects as his original

 5   complaint. For example, plaintiff’s amended complaint still only includes conclusory statements

 6   without factual underpinnings. Similarly, plaintiff’s amended complaint names defendants who

 7   are immune from suit. Therefore, the undersigned finds that amendment would be futile and

 8   therefore recommends dismissal without leave to amend.

 9           Accordingly, it is HEREBY RECOMMENDED that:

10           1. Plaintiff’s complaint be DISMISSED without leave to amend.

11           These findings and recommendations are submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

13   after being served with these findings and recommendations, the parties may file written

14   objections with the court and serve a copy on all parties. Such a document should be captioned

15   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that

16   failure to file objections within the specified time may waive the right to appeal the District

17   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: October 5, 2020
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21   16.455.F&R

22

23

24

25

26
27

28
                                                        4
